                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

JOSEPH GERHART, et al.                                                                         PLAINTIFFS

vs.                                                  CIVIL ACTION NO.: 3:11-CV-586-HTW-LRA

RANKIN COUNTY, et al.                                                                       DEFENDANTS

                 ORDER GRANTING DEFENDANTS’ MOTION IN LIMINE

        BEFORE THIS COURT is the defendants’ Motion in Limine [Docket no. 215]. Plaintiffs

oppose said motion. This court finds, for the reasons set forth below, that defendants’ motion is

well-taken and should be granted.

        Defendants ask, by their motion, that this court exclude two items of evidence: a

confidential informant’s (hereinafter referred to as “CI”) audio and video recording; and an internal

affairs investigative report drafted by Sergeant Archie Bennett1 (hereinafter referred to as “Sgt.

Bennett”) of the Pearl, Mississippi, Police Department (hereinafter referred to as “Pearl PD”).

        I.       CI AUDIO-VIDEO RECORDING

        Defendants say that the CI audio-video recording should be excluded because it is

inadmissible hearsay and more prejudicial than probative. Plaintiffs disagree with defendants’

hearsay argument stating that Rule 803 of the Federal Rules of Evidence allows the introduction

of said recordings. Plaintiffs, however, do not answer defendants’ argument that the CI audio-

video recording is more prejudicial than probative.

        Defendants seek to exclude a statement contained in an audio-video recording made during

the course of a buy-bust operation wherein a CI carried a purse containing a camera. The CI



1
  Sgt. Bennett is not and never was a party to this litigation although he is an employee of the City of Pearl,
Mississippi’s Police Department – the Pearl Police Department was originally named as a defendant in this lawsuit
but is no longer a defendant having been dismissed on May 31, 2012.

                                                       1
attempted to purchase some illicit narcotics and the seller tried forcing her to use some of the

narcotics while in the home. The CI refused and noticed some weapons in the house and gave the

“trouble” signal to the team of law enforcement agents outside of the residence. As a result of that

signal, the law enforcement team breached the home where the CI was, with the exception of three

agents: Officer Johnny Barnes of the Pearl Police Department; Deputy Brett McAlpin of the

Rankin County, Mississippi, Sheriff’s Office; and Agent Brad McClendon of the Mississippi

Bureau of Narcotics. Barnes, McAlpin and McClendon went to the wrong house – the Gerhart

home – several doors down from the target residence and made entry to the home, giving rise to

this lawsuit. After they realized their error, they left the Gerhart’s home and one of the officers,

(plaintiffs claim McAlpin) supposedly made the statement – captured on the CI’s audio recorder

– that defendants now seek to exclude. The statement, found at [Docket no. 215-1, filed

conventionally] of the recording, is allegedly heard to say: “you’re going to sure enough have to

take care of that”. This court says “allegedly”, because the alleged statement is not clear to all

listeners.

        Rule 801 of the Federal Rules of Evidence defines hearsay:

        (a) Statement. “Statement” means a person's oral assertion, written assertion, or
        nonverbal conduct, if the person intended it as an assertion.
        (b) Declarant. “Declarant” means the person who made the statement.
        (c) Hearsay. “Hearsay” means a statement that:
                (1) the declarant does not make while testifying at the current trial or
                hearing; and
                (2) a party offers in evidence to prove the truth of the matter asserted in the
                statement.
        (d) Statements That Are Not Hearsay. A statement that meets the following
        conditions is not hearsay:
                (1) A Declarant-Witness's Prior Statement. The declarant testifies and is
                subject to cross-examination about a prior statement, and the statement:
                        (A) is inconsistent with the declarant's testimony and was given
                        under penalty of perjury at a trial, hearing, or other proceeding or in
                        a deposition;
                        (B) is consistent with the declarant's testimony and is offered:

                                                  2
                                (i) to rebut an express or implied charge that the declarant
                                recently fabricated it or acted from a recent improper
                                influence or motive in so testifying; or
                                (ii) to rehabilitate the declarant's credibility as a witness
                                when attacked on another ground; or
                        (C) identifies a person as someone the declarant perceived earlier.
                 (2) An Opposing Party's Statement. The statement is offered against an
                 opposing party and:
                        (A) was made by the party in an individual or representative
                        capacity;
                        (B) is one the party manifested that it adopted or believed to be true;
                        (C) was made by a person whom the party authorized to make a
                        statement on the subject;
                        (D) was made by the party's agent or employee on a matter within
                        the scope of that relationship and while it existed; or
                        (E) was made by the party's coconspirator during and in furtherance
                        of the conspiracy.
         The statement must be considered but does not by itself establish the declarant's
         authority under (C); the existence or scope of the relationship under (D); or the
         existence of the conspiracy or participation in it under (E).

Fed. R. Evid. 801.

         The general hearsay exclusionary rule is subject to various exceptions contained within the

Federal Rules of Evidence. Rule 803 provides multiple exceptions regardless of the availability of

the witness. This court will not address all exceptions contained within Rule 803 because plaintiffs

have argued that the audio taped statement satisfies at least one of three exceptions: a present sense

impression; an excited utterance; and/or a record of a regularly conducted activity.2



2
 The following are not excluded by the rule against hearsay, regardless of whether the declarant is available as a
witness:
         (1) Present Sense Impression. A statement describing or explaining an event or condition, made while or
         immediately after the declarant perceived it.
         (2) Excited Utterance. A statement relating to a startling event or condition, made while the declarant was
         under the stress of excitement that it caused. […]
         (6) Records of a Regularly Conducted Activity. A record of an act, event, condition, opinion, or diagnosis if:
                  (A) the record was made at or near the time by--or from information transmitted by--someone with
                  knowledge;
                  (B) the record was kept in the course of a regularly conducted activity of a business, organization,
                  occupation, or calling, whether or not for profit;
                  (C) making the record was a regular practice of that activity;

                                                          3
                       A. Present Sense Impression

         Plaintiffs cite no case authority to support the proposition that a hidden camera video/audio

recording made by a confidential informant during a buy-bust operation is a present sense

impression. A present sense impression, as defined by Rule 803(1) involves a two (2) part inquiry

by this court: does the statement describe or explain a startling event or condition; and was the

statement made while or immediately after the declarant perceived it.

         Neither party disputes that the statement relates to an event where law enforcement entered

the wrong house during an emergent situation; but, the statement does not “explain the event.” The

statement, instead, appears to be the contemplation of some desired future event, a contemplation

borne of a measure of reflection occurring after the breach of the house.

         Plaintiffs, though, argue that the recording was made contemporaneous or immediately

after the event in question. Plaintiffs rely upon the recording itself as the basis for its admissibility,

having failed to provide a human sponsor.

         Defendants point to the absence of testimony or evidence produced during discovery that

would indicate who the declarant was. This court must be cautious in allowing a statement in as a

present sense impression where the declarant is unidentified. See Miller v. Crown Amusements,

Inc., 821 F.Supp. 703 (S.D. Ga. June 23, 2008) (Citing Fed. R. Evid. 803(1), Advisory

Committee’s Note3); See also Navarette v. California, 572 U.S. 393, 408, 134 S. Ct. 1683, 1694,


                  (D) all these conditions are shown by the testimony of the custodian or another qualified witness, or
                  by a certification that complies with Rule 902(11) or (12) or with a statute permitting certification;
                  and
                  (E) the opponent does not show that the source of information or the method or circumstances of
                  preparation indicate a lack of trustworthiness.
Fed. R. Evid. 803
3
  “Proof of declarant's perception by his statement presents similar considerations when declarant is identified. People
v. Poland, 22 Ill.2d 175, 174 N.E.2d 804 (1961). However, when declarant is an unidentified bystander, the cases
indicate hesitancy in upholding the statement alone as sufficient, Garrett v. Howden, 73 N.M. 307, 387 P.2d 874
(1963); Beck v. Dye, 200 Wash. 1, 92 P.2d 1113 (1939), a result which would under appropriate circumstances be
consistent with the rule.”

                                                           4
188 L. Ed. 2d 680 (2014) (Quoting 2 McCormick 368, 372) (“A leading treatise reports that ‘the

courts have been reluctant to admit such statements, principally because of uncertainty that

foundational requirements, including the impact of the event on the declarant, have been

satisfied.’”).

        Plaintiffs herein, at present, ask this court to surmise who the declarant might be. This court

is aware that the exceptions under Rule 803 do not require the declarant to be available before the

admission of the statement. Still, this court is not comfortable with an anonymous declarant who

may not be able to lay a competent foundation for the recording’s admissibility. Further, this court

does not know “who” in the statement is the subject of the nebulous wishful involvement.

        This court is not prepared to ignore the requirement of trustworthiness underlying the

hearsay exceptions of the Federal Rules of Evidence. The plaintiffs have not presented any

competent evidence to this court answering the above questions. Plaintiffs’ conjecture alone of the

potential answers is not enough for this court. Accordingly, this court grants defendants’ hearsay

objection.

                     B. Excited Utterance

        Plaintiffs further claim that the audio-video recording qualifies as an excited utterance

under Rule 803 of the Federal Rules of Evidence. An excited utterance is “[a] statement relating

to a startling event or condition, made while the declarant was under the stress of excitement that

it caused.”

        Plaintiffs again provide this court with no case authority to support their contention. In

reviewing the audio tape, this court finds that the timber and tone of the recorded voice indicates

that the declarant may have been under the “stress of excitement” caused by a “startling event”.



Fed. R. Evid. 803, Advisory Cmte. Note.

                                                  5
       The same concerns which plague the “present sense impression” exception, also apply here

about the unidentified declarant. Again, this court is not willing to allow this statement to be

introduced to the jury without first laying a foundation with an appropriate witness. Based on the

submissions of the plaintiffs, this court finds that plaintiffs have no competent evidence of the

identity of the declarant, only mere conjecture.

       This court, accordingly, finds that the CI audio-video recording does not qualify as an

excited utterance.

                     C. Record of Regularly Conducted Activity

       Plaintiffs also contend that the CI audio-video recording qualifies as a record of a regularly

conduced activity. Rule 803(6) lists the very specific requirements for the exception to apply:

       (6) Records of a Regularly Conducted Activity. A record of an act, event, condition,
       opinion, or diagnosis if:
               (A) the record was made at or near the time by--or from information
               transmitted by--someone with knowledge;
               (B) the record was kept in the course of a regularly conducted activity of a
               business, organization, occupation, or calling, whether or not for profit;
               (C) making the record was a regular practice of that activity;
               (D) all these conditions are shown by the testimony of the custodian or
               another qualified witness, or by a certification that complies with Rule
               902(11) or (12) or with a statute permitting certification; and
               (E) the opponent does not show that the source of information or the method
               or circumstances of preparation indicate a lack of trustworthiness.

Fed. R. Evid. 803.

       Plaintiffs here have not shown any of the above preconditions apply to defendants’

challenge. Accordingly, this court is not persuaded that the CI audio-video recording qualifies as

a record of a regularly conducted activity.




                                                   6
                       D. Rule 403

         Defendants say that the CI audio-video recording is more prejudicial than probative and

this court should exclude the recording under Rule 403 of the Federal Rules of Evidence.

According to defendants, this court already has dismissed plaintiffs’ civil conspiracy claims and,

thus, the statement that “you’re going to sure enough have to take care of that” on the CI audio-

video has no probative value.

         This court is persuaded that Rule 403 bars the introduction of the CI audio-video recording.

The statement in the recording, without neither explanation nor sponsor, simply leaves too much

for speculation and undue prejudice.

         II.      SGT. BENNETT REPORT

         Defendants seek to exclude the internal affairs investigative report drafted by Sgt. Bennett.

In his report, Sgt. Bennett concludes, after he had conducted an investigation, that the reason for

defendants’ entry into the Gerhart residence “was the inattention of the Officers and not paying

attention to radio traffic.” [Docket no. 215-2]. Defendants say that this report constitutes expert

witness testimony as defined by Rule 7024 of the Federal Rules of Evidence. Defendants rely upon

Graves ex rel. W.A.G. v. Toyota Motor Corp., 2011 WL 4590772, at *9 (S.D. Miss. Sept. 30, 2011)

and Duhon v. Marceaux, 33 Fed. Appx. 703 (5th Cir. 2002) for support.




4
  A witness who is qualified as an expert by knowledge, skill, experience, training, or education may testify in the
form of an opinion or otherwise if:
         (a) the expert’s scientific, technical, or other specialized knowledge will help the trier of fact to understand
         the evidence or to determine a fact in issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods; and
         (d) the expert has reliably applied the principles and methods to the facts of the case.
Red. R. Evid. 702


                                                           7
         According to defendants, Sgt. Bennett’s report is an expert report that plaintiffs were

required to disclose under Rule 26(a)(2)(c) and (d)5. Moreover, say defendants, this court’s local

rules mandate that plaintiffs should have disclosed said expert testimony.

         (D) A party must designate physicians and other witnesses who are not retained or
         specially employed to provide expert testimony but are expected to be called to
         offer expert opinions at trial. No written report is required from such witnesses, but
         the party must disclose the subject matter on which the witness is expected to
         present evidence under Fed. R. Evid. 702, 703 or 705, and a summary of the facts
         and opinions to which the witness is expected to testify. The party must also
         supplement initial disclosures.

L.U. CIV. R. 26(a)(2)(D). Therefore, says defendants, this court should use its authority under

Rule 376 of the Federal Rules of Civil Procedure and exclude Sgt. Bennett’s report.


5
  (C) Witnesses Who Do Not Provide a Written Report. Unless otherwise stipulated or ordered by the court, if the
witness is not required to provide a written report, this disclosure must state:
          (i) the subject matter on which the witness is expected to present evidence under Federal Rule of Evidence
          702, 703, or 705; and
          (ii) a summary of the facts and opinions to which the witness is expected to testify.
(D) Time to Disclose Expert Testimony. A party must make these disclosures at the times and in the sequence that the
court orders. Absent a stipulation or a court order, the disclosures must be made:
          (i) at least 90 days before the date set for trial or for the case to be ready for trial; or
          (ii) if the evidence is intended solely to contradict or rebut evidence on the same subject matter identified by
          another party under Rule 26(a)(2)(B) or (C), within 30 days after the other party's disclosure.
Fed. R. Civ. P. 26
6
  (b) Failure to Comply with a Court Order.[…]
          (2) Sanctions Sought in the District Where the Action Is Pending.
                     (A) For Not Obeying a Discovery Order. If a party or a party's officer, director, or managing agent-
                     -or a witness designated under Rule 30(b)(6) or 31(a)(4)--fails to obey an order to provide or permit
                     discovery, including an order under Rule 26(f), 35, or 37(a), the court where the action is pending
                     may issue further just orders. They may include the following:
                              (i) directing that the matters embraced in the order or other designated facts be taken as
                              established for purposes of the action, as the prevailing party claims;
                              (ii) prohibiting the disobedient party from supporting or opposing designated claims or
                              defenses, or from introducing designated matters in evidence;
                              (iii) striking pleadings in whole or in part;
                              (iv) staying further proceedings until the order is obeyed;
                              (v) dismissing the action or proceeding in whole or in part;
                              (vi) rendering a default judgment against the disobedient party; or
                              (vii) treating as contempt of court the failure to obey any order except an order to submit
                              to a physical or mental examination. […]
(c) Failure to Disclose, to Supplement an Earlier Response, or to Admit.

                                                            8
         Plaintiffs, contrariwise, respond that Sgt. Bennett’s report is admissible as opinion

testimony by a lay witness under Rule 7017 of the Federal Rules of Evidence. Plaintiffs rely upon

the advisory committee notes to Rule 7018 for support.

         Expert testimony is that testimony which is based upon scientific, technical or other

specialized knowledge that will assist the trier of fact to determine a fact issue. See Graves ex rel.

v. Toyota Motor Corp. 2011 WL 4590772, at *3 (S.D. Miss. Sept. 30, 2011). Defendants say that

Sgt. Bennett’s report contains such testimony, and because it does so, plaintiffs were required to

designate Sgt. Bennett as an expert witness. For support, defendants cite Graves and Duhon v.

Marceaux, 33 Fed. App’x 703 (5th Cir. 2002). Defendants are mistaken that Graves and Duhon

support the proposition that an officer may never testify as a lay witness. The facts of both Graves

and Duhon are similar – an officer in both cases was called to testify about the cause of a motor

vehicle collision where neither officer was trained as an accident reconstructionist. This court can



          (1) Failure to Disclose or Supplement. If a party fails to provide information or identify a witness as required
          by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply evidence on a
          motion, at a hearing, or at a trial, unless the failure was substantially justified or is harmless. In addition to
          or instead of this sanction, the court, on motion and after giving an opportunity to be heard:
                    (A) may order payment of the reasonable expenses, including attorney's fees, caused by the failure;
                    (B) may inform the jury of the party's failure; and
                    (C) may impose other appropriate sanctions, including any of the orders listed in Rule
                    37(b)(2)(A)(i)-(vi).
Fed. R. Civ. P. 37
7
  If a witness is not testifying as an expert, testimony in the form of an opinion is limited to one that is:
          (a) rationally based on the witness’s perception;
          (b) helpful to clearly understanding the witness’s testimony or to determining a fact in issue; and
          (c) not based on scientific, technical, or other specialized knowledge within the scope of Rule 702.
Fed. R. Evid. 701
8
  For example, most courts have permitted the owner or officer of a business to testify to the value or projected profits
of the business, without the necessity of qualifying the witness as an accountant, appraiser, or similar expert. See, e.g.,
Lightning Lube, Inc. v. Witco Corp. 4 F.3d 1153 (3d Cir. 1993) (no abuse of discretion in permitting the plaintiff's
owner to give lay opinion testimony as to damages, as it was based on his knowledge and participation in the day-to-
day affairs of the business). Such opinion testimony is admitted not because of experience, training or specialized
knowledge within the realm of an expert, but because of the particularized knowledge that the witness has by virtue
of his or her position in the business.
Adv. Cmte. Notes Fed. R. Evid. 701

                                                             9
appreciate multiple situations where a law enforcement officer may testify as a lay witness, for

some examples: the officer’s testimony about what happened when he witnesses a crime; officer’s

testimony about the execution of a search warrant; and officer’s testimony about his or her own

involvement in a chase and apprehension of a suspect. Clearly, none of these circumstances would

require scientific, specialized, or technical knowledge.

       Plaintiffs respond to defendants’ assertions, arguing that Sgt. Bennett’s report is admissible

as lay opinion testimony and, therefore, plaintiffs were not required to designate Sgt. Bennett as

an expert witness. This court disagrees with plaintiffs.

       Sgt. Bennett’s report is an expert opinion. Sgt. Bennett was required to utilize scientific,

technical, or other specialized knowledge to reach the conclusion that he reached. Neither of the

parties has offered Sgt. Bennett as an expert witness, nor has either expounded upon Sgt. Bennett’s

qualifications as an internal affairs investigator. This court is not prepared to allow Sgt. Bennett’s

report to be introduced to the jury without first designating and qualifying him as an expert. The

time for expert designations in this lawsuit, however, has long since expired.

       Defendants also say – almost as an afterthought – that Sgt. Bennett’s report is inadmissible

hearsay. Plaintiffs respond that the report is admissible under the public records exception to the

hearsay rule.

       Hearsay is an out of court statement offered to prove the truth of the matter asserted. Fed.

R. Evid. 801. Hearsay is excluded unless it falls under one of the exceptions to the hearsay rule.

Fed. R. Evid. 802. The public records exception to the hearsay rule provides:

        (8) Public Records. A record or statement of a public office if:
               (A) it sets out:
                       (i) the office's activities;
                       (ii) a matter observed while under a legal duty to report, but not
                       including, in a criminal case, a matter observed by law-enforcement
                       personnel; or

                                                 10
                      (iii) in a civil case or against the government in a criminal case,
                      factual findings from a legally authorized investigation; and
               (B) the opponent does not show that the source of information or other
               circumstances indicate a lack of trustworthiness.

Fed. R. Evid. 803.

       The statement in question here is a report of an internal affairs investigation conducted by

Sgt. Bennett. The report falls outside of Fed. R. Evid. 803(8)(A)(iii). Sgt. Bennett’s report does

not elaborate upon several important features that might alleviate this court’s concern about

trustworthiness: although Sgt. Bennett states that he spoke to four of the officers from the team of

surveillance officers, Sgt. Bennett fails to indicate what each individual officer told Sgt. Bennet;

whether Sgt. Bennett discounted the testimony of one or more of the officers is unknown; and

there is no indication that the Pearl Police Department adopted Sgt. Bennett’s statement. Plaintiffs

may call all four persons involved in this report at the jury trial to testify about the matters

contained therein, but the report itself may not be admitted under the public record exception to

the hearsay rule. See Fed. R. Evid. 803(8)(B); See also McQuaig v. McCoy, 806 F.d 1298, 1302

(5th Cir. 1987) (finding that the factual findings of an internal affair investigative report may be

admitted, but the conclusions of the investigator contained therein must be excluded).

       Accordingly, this court finds that Sgt. Bennett’s report may not be admitted as a public

records exception to the hearsay rule.

       IT IS, THEREFORE, ORDERED that defendants’ Motion in Limine [Docket no.

215] is hereby GRANTED.

       SO ORDERED this the 29th day of September, 2018.

                              s/ HENRY T. WINGATE___________________
                              UNITED STATES DISTRICT COURT JUDGE




                                                11
